DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is in response to application filed on January 29, 2021.

Status of Claims
Claims 1-20 are pending, of which all pending claims are rejected. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gritsenko et el. (US 2019/0296857 A1), (hereinafter Gritsenko).

Regarding claim 1, Gritsenko teaches, a method, comprising: obtaining, by a controller, a statistical characterization analysis that ranks a plurality of channels of a nonvolatile memory based at least in part on reliabilities associated with memory cells of the nonvolatile memory (Gritsenko: ‘statistical characteristics analysis based on the reliability’ [0049]); obtaining, by the controller, information to be stored in the nonvolatile memory (Gritsenko: ‘receiving information bits’ [Fig.2, block 212, info bits u3, u5, u6 and u7] & [0045]); encoding, by the controller, the information to be stored using a linear operation on at least one vector of the information to be stored (Gritsenko: ‘encoding info bits and frozen bits vector using linear operation by a generator matrix’ [Fig.2] & [0045]), the linear operation comprising: generating a polar encoded representation (Gritsenko: ‘generate a polar coding codeword’ [0045]) comprising a length-N polar code from the at least one vector of the information to be stored (Gritsenko: ‘generate a polar coding codeword by encoding info bits and frozen bits vector using linear operation by a generator matrix’ [Fig.2] & [0045]); and generating an output using at least one permutation (Gritsenko: ‘generate output using permutation’ [Fig.9,10] & [0087-88]) that is based at least in part on: the statistical characterization analysis (Gritsenko: ‘statistical characteristics analysis based on the reliability’ [0049]), and a channel dependent permutation that is applied to the polar encoded representation (Gritsenko: ‘permutation on polar encoded representation’ [Fig.9,10] & [0087-88]); and causing, by the controller, the output to be stored in the nonvolatile memory (Gritsenko: ‘memory store data’ [Fig.17A,B]).  

Regarding claim 2, Gritsenko teaches, the method of claim 1, wherein the nonvolatile memory is a resistive memory comprising a resistive crossbar array (Gritsenko: ‘Each memory 1408 includes any suitable volatile and/or non-volatile storage and retrieval device(s)’ [0256-58]).  

Regarding claim 3, Gritsenko teaches, the method of claim 1, wherein generating the polar encoded representation comprises applying an n-level polarization process (Gritsenko: ‘permutation on polar encoded representation’ [Fig.9,10] & [0087-88]).  

Regarding claim 4, Gritsenko teaches, the method of claim 1, wherein the channel dependent permutation is a composition of two permutations (Gritsenko: ‘two times permutation’ [0088] & [Fig.9]).  

Regarding claim 5, Gritsenko teaches, the method of claim 1, wherein the channel dependent permutation that is applied comprises a channel dependent permutation matrix (Gritsenko: ‘permutation matrix’ [0047]).  

Regarding claim 6, Gritsenko teaches, the method of claim 1, wherein the statistical characterization analysis comprises a respective reliability level of each one of the plurality of channels; and wherein the channel dependent permutation comprises an ordered permutation that orders the plurality of channels according to their respective reliability level (Gritsenko: ‘plurality of channels/sub-channels reliability ordering’ [Figs. 5-7] & [0064,0066,0073,0081]).  

Regarding claim 7, Gritsenko teaches, the method of claim 6, wherein the channel dependent permutation is a combination of the ordered permutation and a bit-reversal permutation (Gritsenko: ‘bit-reversal permutation’ [0047]).  

Regarding claim 8, Gritsenko teaches, the method of claim 1, wherein generating the polar encoded representation comprises generating a punctured polar code from the length-N polar code (Gritsenko: ‘generating a punctured polar code’ [0062]).

Regarding claim 9, Gritsenko teaches, the method of claim 1, wherein the plurality of channels comprise binary symmetric channels (BSCs), binary asymmetric channels (BACs), or asymmetric Gaussian channels (Gritsenko: ‘Gaussian channels’ [0060]).

Regarding claim 10, Gritsenko teaches, the method of claim 1, further comprising: receiving, by the controller, stored information stored in the nonvolatile memory and encoded using the linear operation; and decoding, by the controller, the stored information by applying a second linear operation on at least one vector of the stored information, the second linear operation comprising: generating a second polar encoded representation by undoing the at least one permutation; and generating a polar decoded representation using polar decoding on the second polar encoded representation (Gritsenko: ‘polar decoding’ [0092] & [Fig.11]).  

Regarding claim 11, Gritsenko teaches, the method of claim 10, wherein generating the polar decoded representation comprises applying successive cancellation decoding (SCD) for symmetric capacities of synthesized channels that tend towards 0 or 1 (Gritsenko: ‘successive cancellation list polar decoding’ [0050,0056-57] & [Fig.3]).  

Regarding claim 12, Gritsenko teaches, the method of claim 10, wherein generating the polar decoded representation comprises applying soft decoding for conditional cell distribution that is modeled as a Gaussian random variable with a certain mean and variance (Gritsenko: ‘soft decoding’ [0007,0092, 0097-99]).  

Regarding claim 13, Gritsenko teaches, a method, comprising: in a controller comprising an encoder, the controller communicatively coupled to a resistive memory (Gritsenko: ‘polar encoding/ decoding procedure’ [0042] & [Figs.1-3]), performing: generating, by the encoder, a polar encoded representation (Gritsenko: ‘generate a polar coding codeword’ [0045]) comprising a length-N polar code from at least one vector of information to be stored (Gritsenko: ‘generate a polar coding codeword by encoding info bits and frozen bits vector using linear operation by a generator matrix’ [Fig.2] & [0045]); and generating, by the encoder, an output using at least one permutation (Gritsenko: ‘generate output using permutation’ [Fig.9,10] & [0087-88]) that is based at least in part on: a statistical characterization analysis (Gritsenko: ‘statistical characteristics analysis based on the reliability’ [0049]), that ranks a plurality of channels of the resistive memory based at least in part on reliabilities associated with memory cells (Gritsenko: ‘statistical characteristics analysis based on the reliability’ [0049]);  of the resistive memory (Gritsenko: ‘Each memory 1408 includes any suitable volatile and/or non-volatile storage and retrieval device(s)’ [0256-58]), and a channel dependent permutation that is applied to the polar encoded representation (Gritsenko: ‘permutation on polar encoded representation’ [Fig.9,10] & [0087-88]).  

Regarding claim 14, Gritsenko teaches, the method of claim 13, wherein the controller is configured to obtain the statistical characterization analysis from an element or a feature associated with a computing device (Gritsenko: ‘statistical characteristics analysis’ [0049]).  

Regarding claim 15, Gritsenko teaches, the method of claim 13, wherein the controller is configured to cause the output to be stored in the resistive memory (Gritsenko: ‘Each memory 1408 includes any suitable volatile and/or non-volatile storage and retrieval device(s)’ [0256-58]).  

Regarding claim 16, Gritsenko teaches, the method of claim 13, wherein the channel dependent permutation is a combination of two permutations (Gritsenko: ‘two times permutation’ [0088] & [Fig.9]).  

Regarding claim 17, Gritsenko teaches, the method of claim 13, wherein the channel dependent permutation is a combination of an ordered permutation that orders the channels based at least in part on the statistical characterization analysis, and a bit-reversal permutation (Gritsenko: ‘bit-reversal permutation’ [0047]).  

Regarding claim 18, Gritsenko teaches, the method of claim 13, wherein generating the polar encoded representation comprises applying a multi-level polarization process (Gritsenko: ‘permutation on polar encoded representation’ [Fig.9,10] & [0087-88]).  

Regarding claim 19, Gritsenko teaches, the method of claim 13, wherein the plurality of channels comprise binary symmetric channels (BSCs), binary asymmetric channels (BACs), or asymmetric Gaussian channels (Gritsenko: ‘Gaussian channels’ [0060]).  

Regarding claim 20, Gritsenko teaches, the method of claim 13, wherein the statistical characterization analysis indicates a number of resistance values in the resistive memory (Gritsenko: ‘Each memory 1408 includes any suitable volatile and/or non-volatile storage and retrieval device(s)’ [0256-58]); and wherein the encoder generating the polar encoded representation comprises biasing the number of resistance values by generating a punctured polar code based at least in part on the length-N polar code(Gritsenko: ‘generating a punctured polar code’ [0062]).  


Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Feygin et al. (US 2018/0145702 A1) teaches an apparatus that includes a plurality of polarization processors, including n inputs and n outputs, where n is an integer; and at least one permutation processor, including n inputs and n outputs, wherein each of the at least one permutation processor is connected between two of the plurality of polarization processors, and connects the n outputs of a first of the two of the plurality of polarizations processors to the n inputs of a second of the two of the plurality of polarization processors between which each of the at least one permutation processor is connected in a permutation pattern that maximally polarizes the n outputs of the second of the two of the plurality of polarization processors.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ENAMUL M KABIR/
Examiner, Art Unit 2112
/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112